Citation Nr: 1113829	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  00-07 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a fracture of the right medial orbit and maxillary antrum with pain on mastication.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1999 rating decision in by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2006, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue remaining on appeal was remanded for additional development in February 2007 and September 2008.

Although the issue remaining on appeal has been twice remanded for further development, based upon a review of the evidence of record the Board finds the matter must again be remanded for clarification of the requested development.  The Board in its February 2007 remand noted the Veteran had failed to report for VA neurological and scar examinations and that further development was required because the available evidence suggested an impairment of the "fifth" cranial nerve and, in essence, questioned the appropriateness of the rating under 38 C.F.R. § 4.73, Diagnostic Code 5325(pertaining to facial muscle injuries with evaluation of functional impairment as "seventh" (facial) cranial nerve neuropathy (38 C.F.R. § 4.124a, Diagnostic Code 8207)).  There is no indication this matter was subsequently addressed and it appears more significant in light of a September 2010 rating decision establishing entitlement to compensation and a 20 percent rating for temporomandibular joint dysfunction associated with the disability on appeal.  

The Board also notes that its September 2008 remand instructions included a request that the Veteran be afforded a VA examination to determine the current severity of residuals of the right medial orbit and maxillary antrum fracture.  The Veteran was provided a VA peripheral nerves examination in August 2010; however, the examiner did not characterize the severity of the identified nerve impairment as requested.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA regulations provide that facial muscle injuries should be evaluated for functional impairment as seventh (facial) cranial nerve neuropathy (diagnostic code 8207), disfiguring scar (diagnostic code 7800), or under other appropriate criteria with a minimum rating of ten percent if interfering to any extent with mastication.  38 C.F.R. § 4.73, Diagnostic Code 5325 (2010).   

For fifth (Trigeminal) cranial nerve impairments, including neuritis and neuralgia, ratings are provided for manifestations of complete paralysis, severe incomplete paralysis, or moderate incomplete paralysis.  It is noted that the rating is dependent upon the relative degree of sensory manifestation or motor loss.  38 C.F.R. § 4.124a, Diagnostic Codes 8205, 8305, 8405 (2010).  

For seventh (Facial) cranial nerve impairments, including neuritis and neuralgia, ratings are provided for manifestations of complete paralysis, severe incomplete paralysis, or moderate incomplete paralysis.  It is noted that the rating is dependent upon the relative loss of innervation of facial muscles.  38 C.F.R. § 4.124a, Diagnostic Codes 8207, 8307, 8407 (2010).  

In this case, an August 1992 VA hospital report (located in the claims file volume 2) noted that during a period of inpatient psychiatric care the Veteran was treated for swelling over the right eye.  A computerized tomography (CT) scan revealed small fractures to the medial wall of the right orbit and the inferolateral wall of the right maxillary antrum.  A May 1995 report (located in the claims file volume 3) noted an electromyography (EMG) study of the facial muscles revealed no abnormalities, but that sensory showings were noted the "fifth" nerve more to the mandibular branch than the orbital branch.  

An October 2000 VA general medical examination revealed the cranial nerves were intact.  A sensory examination was normal.  The diagnoses included trigeminal neuralgia.  Subsequent VA treatment records include diagnoses of trigeminal neuralgia and chronic facial pain.  

A November 2007 VA examination report provided diagnoses including chronic posttraumatic facial pain with no evidence of facial nerve paralysis on current examination.  A diagnosis of trigeminal neuralgia was also provided which was noted in treatment reports to be atypical pain.

The Board, among other things, remanded the issue on appeal in September 2008 with instructions including that the Veteran be afforded a VA examination to determine the current severity of residuals of the right medial orbit and maxillary antrum fracture.  All indicated tests and studies were to be performed.  The examiner was requested to indicate whether there was any impairment of any cranial nerves due to the right medial orbital and maxillary antrum fractures and to identify the nature of any such disability (paralysis, neuritis, neuralgia) and characterize the severity of nerve impairment (i.e., complete or incomplete, and moderate or severe).  Records show the Veteran was provided a VA peripheral nerves examination in August 2010 which identified a trigeminal neuralgia, but did not characterize the severity of nerve impairment.  It was also noted that the Veteran failed to report for EMG and nerve conduction (NCV) studies.  There is no indication as to whether these studies were considered to be necessary for an adequate opinion.  

In addition, the Board notes that the Veteran did not respond to VA requests in November 2008, October 2009, and April 2010 for information identifying treatment he received for this disorder since November 2007.  The August 2010 VA peripheral nerves examination report, however, referred to a February 2010 VA neurologist's note and to the results of a magnetic resonance imaging (MRI) scan.  As the record shows VA treatment records exist pertinent to the present appeal and because specific opinions requested by the September 2008 remand were not provided, the Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, who have provided treatment pertinent to the issue on appeal since November 2007.  After the Veteran has signed any appropriate releases all identified pertinent records should be obtained and associated with the claims folder.  

Whether or not the Veteran responds, the RO/AMC must attempt to obtain copies of all pertinent VA treatment records since November 2007, including but not limited to the February 2010 neurologist note and MRI report identified in the August 2010 VA peripheral nerves examination report.  Attempts to procure records should be documented in the file.  If records cannot be obtained a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit records for VA review.

2.  The Veteran's claims file should be returned to the August 2010 VA peripheral nerves examiner for clarification of the provided opinion.  The examiner must identify all present muscular and neurologic disability manifestations as a result of an attack during VA hospitalization in August 1992.  If EMG and NVC studies are necessary for an adequate opinion they must be performed and if they are found not to be necessary this should be specifically noted in the examiner's report.  The follow questions must be addressed:

A)  Is there objective evidence of a specific muscle injury as a result of an attack during VA hospitalization in August 1992?  

B)  Is there objective evidence of a specific facial scar as a result of an attack during VA hospitalization in August 1992?  

C)  Is there objective evidence of a "fifth" cranial nerve impairment?  If so, is it manifested by symptoms most analogous to complete paralysis, severe incomplete paralysis, or moderate incomplete paralysis? 

D)  Is there objective evidence of a "seventh" cranial nerve impairment?  If so, is it manifested by symptoms most analogous to complete paralysis, severe incomplete paralysis, or moderate incomplete paralysis?

If the August 2010 VA peripheral nerves examiner is unavailable, the Veteran should be scheduled for an additional VA peripheral nerves examination for an opinion as to the current nature and extent of his residuals of a fracture of the right medial orbit and maxillary antrum with pain on mastication as a result of an attack during VA hospitalization in August 1992.  The examiner must identify all muscular and neurologic disability manifestations and all indicated tests and studies necessary for an adequate opinion should be conducted.  The specific questions provided for the August 2010 examiner's review should be addressed.

Prior to the examination, the claims folder and a copy of this remand must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is advised that a failure to report for a scheduled VA examination, including any scheduled tests or studies, without good cause will result in the denial his claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If the Veteran fails to report for a scheduled VA examination, including any tests or studies deemed necessary for an adequate opinion, without good cause his claim should be denied under the provisions of 38 C.F.R. § 3.655 (2010).  The RO/AMC should make a specific determination based upon a comprehensive review of the entire record as to appropriateness of an evaluation of the present disability under 38 C.F.R. § 4.73, Diagnostic Code 5325.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

